Citation Nr: 0116849	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  95-26 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
headache disorder.

2.  Entitlement to an increased (compensable) rating for a 
scar as a residual of a left parietal region laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This appeal arises from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston Massachusetts.

The veteran's claims were remanded by the Board in November 
1998 in order to obtain additional treatment records of the 
veteran, for an examination to determine the nature and 
degree of impairment of a scar as a residual of a left 
parietal region laceration, and to adjudicate the veteran's 
request to reopen his claim for service connection for a 
headache disorder on the basis of the submission of new and 
material evidence.  That development and adjudication having 
been completed, the veteran's files have been returned to the 
Board.

The veteran was afforded a Travel Board hearing in March 
1996.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In March 1995 the Board denied the veteran's claim for 
service connection for a headache disorder.  The veteran did 
not appeal that determination.

2.  A portion of the additional evidence submitted since the 
March 1995 decision, which evidence includes an October 1995 
private physician statement; a transcript of the veteran's 
March 1996 Travel Board hearing; a statement by the veteran 
dated in January 1999; a February 1999 VA examination report; 
a VA Form 21-4176 Report of Accidental Injury received in 
September 1999; a statement from the National Personnel 
Records Center received in February 2000; VA treatment 
records from October 1995 through May 2000, a February 2001 
Statement of Representative in Appeals Case; and an April 
2001 Appellant's Brief, bears directly and substantially upon 
the issue of service connection for a headache disorder, and 
is, by itself or in conjunction with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The veteran's post-traumatic headaches were caused by a 
head injury which occurred during his active duty service.

4.  The veteran's scalp scar is currently manifested by 
tenderness and sensitivity on objective demonstration, but 
not by disfigurement, limitation of function of any body 
part, poor nourishment, or repeated ulceration.


CONCLUSIONS OF LAW

1.  The March 1995 Board decision which denied entitlement to 
service connection for a headache disorder is final.  
38 U.S.C.A. § 7103(a) (West Supp. 2000); 38 C.F.R. § 20.1100 
(2000).

2.  New and material evidence has been received since the 
March 1995 Board decision, and the claim for service 
connection for a headache disorder is reopened.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5108, 7104 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.156(a),(b), 3.306 
(2000).

3.  The veteran's post-traumatic headaches were incurred 
during his active duty service.  38 U.S.C.A. § 1110 (West 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303(d) 
(2000).

4.  The schedular criteria for a 10 percent rating for a 
scar, as a residual of a left parietal region laceration, 
have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1-4.14; 4.118, Diagnostic Code 
7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The March 1995 Board decision denying service connection for 
a chronic headache disorder is final.  38 U.S.C.A. § 7103(a) 
(West Supp. 2000).  Pursuant to 38 U.S.C.A. § 7104(b) (West 
1991), a final decision by the Board may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  Smith v. Derwinski, 3 Vet. 
App. 205, 207 (1992).  The exception to this is 38 U.S.C.A. 
§ 5108 (West 1991), which states that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Therefore, once a Board decision becomes final under section 
7103(a), absent the submission of new and material evidence, 
the claim cannot be reopened or readjudicated by the VA.  See 
38 U.S.C.A. §§ 5108, 7104(b);  38 C.F.R. §§ 3.104, 3.156(a), 
20.302, 20.1103 (2000); Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).

The U. S. Court of Appeals for Veterans Claims (Court) 
previously set forth a three-part analysis to be applied when 
a claim to reopen is presented.  Elkins v. West, 12 Vet. App. 
209 (1999) (en banc).  In 2000, however, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was enacted, which amended the prior 38 U.S.C.A. 
§ 5107, which required claims to be well grounded prior to 
adjudication on the merits, to eliminate that requirement.  
The Act is effective July 14, 1999.  In light of this 
amendment, the second step of the Elkins test, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a), has been 
eliminated.  Thus, under the new law, the first step, under 
the Elkins test, is to determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) to reopen the prior claim.  If so, then the second 
step, under the new law, is for VA to ensure that the duty to 
assist under the new law has been fulfilled before proceeding 
to a merits adjudication.  Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decisionmakers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The March 1995 Board decision denied the veteran's request 
for service connection for a chronic headache disorder on the 
basis that a chronic headache disorder was not manifested 
during active duty service nor found or reported on a 
December 1971 separation physical examination report, and was 
first clinically noted in VA outpatient clinic records dated 
in October 1990, more than 18 years following final service 
separation.  A September 2000 supplemental statement of the 
case also contained a finding that the veteran's service 
medical records (SMR's) contained his October 1969 pre-
induction medical history report, upon which he marked boxes 
indicating that he had a prior history of "FREQUENT OR 
SEVERE HEADACHE," and "DIZZINESS OR FAINTING SPELLS."  
Thus, this decision also denied a claim for service 
connection on the basis of aggravation of a preexisting 
condition.  Regulations provide that a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 
38 C.F.R. § 3.306(a); see also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).

In light of Smith (Russell) v. West, 12 Vet. App. 312, 314 
(1999) and Evans v. Brown, 9 Vet. App. 273, 285 (1996), the 
evidence to be reviewed is that which has been submitted 
since the last final decision that disallowed the claim on 
any basis.  In this case, the evidence submitted since the 
March 1995 Board decision shall be evaluated.  The evidence 
submitted since the Board's decision is comprised of an 
October 1995 private physician statement; a transcript of the 
veteran's March 1996 Travel Board hearing; a statement by the 
veteran dated in January 1999; a February 1999 VA examination 
report; a VA Form 21-4176 Report of Accidental Injury 
received in September 1999; a statement from the National 
Personnel Records Center received in February 2000; VA 
treatment records from October 1995 through May 2000, a 
February 2001 Statement of Representative in Appeals Case; 
and an April 2001 Appellant's Brief.

A November 1998 Board remand decision instructed, as to the 
issue of whether or not new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for a headache disorder, only that this issue was 
to be adjudicated by the RO.  The November 1998 remand also 
contained notations that a VA examination was necessary to 
properly rate the veteran's scar, and did not instruct the RO 
to afford the veteran a VA examination for his claimed 
headache disorder.  The report of the February 1999 VA 
examination, however, contains the veteran's reported history 
of an inservice head injury and subsequent headaches, and a 
diagnosis and etiology opinion.  Based upon the veteran's 
reported history, and with no objective findings of headaches 
or indications that the veteran's service medical records had 
been reviewed, the examiner rendered a diagnosis of post-
traumatic headaches.  Also, a private physician has reported 
treating the veteran for headaches in 1972, albeit for 
migraine headaches.  There is, however, no medical opinion 
which contradicts this diagnosis and etiology opinion, and as 
there is no evidence of record which indicates any other 
trauma to the veteran's head than that received while on 
active duty, the Board concludes that this evidence is "new 
and material" as contemplated by 38 C.F.R. § 3.156(a).  
Therefore, the veteran's claim is reopened.  The Board finds 
that the duty to assist the veteran in the development of the 
evidence and the duty to notify the appellant and his 
representative of the information and evidence needed to 
substantiate and complete his claim have been met.  Treatment 
records and a VA examination for rating purposes have been 
obtained.  Through the statement of the case and supplement 
statement of the case, the veteran has been advised of the 
reasons for the denial of his claim and the pertinent law and 
regulations.  Upon review of the entire record, the Board 
also notes that post-traumatic headaches were diagnosed in 
connection with VA examinations in January 1994.  Under these 
circumstances, the Board concludes that service connection 
for post-traumatic headaches is warranted.  See 38 U.S.C.A. 
§§ 1110, 5108; 38 C.F.R. § 3.303(d).  


II.  Increased Rating

The veteran has voiced disagreement with the noncompensable 
rating assigned his service-connected scar, as a residual of 
a left parietal region laceration.  A VA examination was 
conducted in February 1999 and treatment records have been 
obtained.  The Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
as mandated by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C.A. §§ 5103, 5103A).  
The Board also finds that the duty to notify the appellant 
and his representative of any information and evidence needed 
to substantiate and complete his claim has been met.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  In the statement of the case 
and supplemental statement of the case, the veteran was 
advised of the schedular criteria for an increased rating and 
why his claim was denied.  Thus, he has been advised of the 
evidence and information necessary for an allowance of his 
claim.

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to a conclusion 
that the current evidence on file is inadequate for proper 
rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1 (2000).  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.  Although the history of a disability must 
be considered, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

VA treatment reports from October 1995 through May 2000 
reveal no complaints as to, or treatment for, the veteran's 
scalp scar.

During his March 1996 Travel Board hearing the veteran 
testified that: he cannot sleep on the left parietal region 
of his head, even on a pillow, due to the sensitivity of his 
scar; the scar is tender and has a "lump" under it; he must 
wear loose fitting hats due to the sensitivity of the scar; 
he has never been examined in connection with this scar; the 
scar is on the left side of his head; the scar has been 
tender since the inservice injury; and the scar does not 
bleed, break open, or ulcerate.

A February 1999 VA examination report contains the veteran's 
medical history report that he has had a tender lump at the 
site of the injury since it healed.  Upon physical 
examination a well-healed, flat, difficult to visualize, 3 
centimeter scar was found in the left parietal region of the 
head, with some swelling of the soft tissue beneath, 
measuring 3.5 centimeters x 3 centimeters x 1 centimeter, and 
with distinct margins fading off into the normal skin over 
the skull.  The examiner indicated that the scar was 
moderately tender, and that the texture appeared normal.  No 
ulceration, edema, keloid formation, elevation or depression 
of the scar was found, nor was any apparent underlying tissue 
loss of any kind found.  The color of the scar was noted to 
be normal, and the cranial nerve examination was noted to be 
completely normal.  The diagnosis was chronic swelling 
beneath the injury to the left parietal skull region.

Non-burn scars are rated in accordance with 38 C.F.R. 
§ 4.118, Diagnostic Codes (DC) 7803-7805.  DC 7803, which 
rates superficial scars that are poorly nourished, with 
repeated ulceration, is not applicable in rating the 
veteran's scar, as those symptoms have not been shown by the 
medical evidence.  DC 7805, which rates scars based upon 
their limitation of function of a body part, is not 
applicable in rating the scar, as there is no medical 
evidence of record indicating the scar limits the function of 
any body part.  DC 7804, which rates superficial scars that 
are tender and painful on objective demonstration, provides a 
maximum 10 percent rating for those symptoms.  As there is 
evidence of record indicating that the scar is tender or 
sensitive, the Board finds a 10 percent rating, and no more, 
is warranted for the veteran's scar, as a residual of a left 
parietal region laceration.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.   38 C.F.R. 
§ 4.7.  In determining a rating for a disability, the Board 
may only consider those factors which are included in the 
rating criteria provided by regulations for rating that 
disability.  To do otherwise would be legal error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  The 
Board's selection of a diagnostic code may not be set aside 
as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for a headache 
disorder, and that claim is reopened.

Service connection for post-traumatic headaches is granted.

A 10 percent rating for a scar, as a residual of a left 
parietal region laceration, is granted, subject to the laws 
and regulations governing the award of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

